11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Israel
Hill
Appellant
Vs.                   No. 11-05-00250-CR -- Appeal from Dallas County
State
of Texas
Appellee
 
The trial court convicted Israel Hill, upon his
plea of guilty, of aggravated assault.  A
plea bargain agreement was not reached. 
The trial court assessed punishment at confinement for 20 years.  We affirm. 
Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v.
State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d
684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969);
Eaden v. State, 161 S.W.3d 173 (Tex.App. - Eastland 2005, no pet=n).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit. 
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
September 29, 2005
Do not publish.  See
TEX.R.APP.P. 47.2(b).
Panel
consists of:  Wright, J., and McCall, J.[1]




[1]W. G. Arnot, III, Chief Justice,
retired effective July 31, 2005.  The
chief justice position is vacant.